Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20, and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565).

Applicant has presented several independent claims. Claim 1 is to a graphene coating suspension, claim 15 is to an object or structure coated with substantially the same coating suspension, and claim 27 is to a process, dependent upon claim 1, for producing the graphene based coating suspension. 
Claim 15 does not require the suspension as it is not a claim to the process or composition that includes a suspension but a claim to a final coated product.  

	Regarding Claim 1, Costa teaches a method of inhibiting corrosion of a structure or object having a surface, said method comprising (i) coating at least a portion of the surface with a coating suspension 
	Costa teaches the composition including metal coated carbon materials ([0065-0067]).  Costa also teaches the graphene sheets can be processed in the presence of the metals ([0038], [0044]).  Costa teaches applications including electrodes ([0090]).  Costa does not explicitly teach the graphene sheets coated with a thin film of an anti-corrosive pigment or sacrificial metal prepared by the claimed process; however, regarding claim 27, Wang teaches graphene sheets having a metal film thereon desirable for use in anode layers ([0028]) wherein the film is produced by providing a continuous film of graphene sheets ([0057]), depositing metal onto the film to form a coated film ([0058]), mechanically braking the coated film into pieces of coated sheets ([0059]), by milling, grinding [0058] and then dispersing the coated pieces into a liquid medium of a subsequent suspension ([0088]).
The coatings can be physical or vapor deposition deposited (See [0058-0060], rendering obvious providing oatings or layers by this method for anode or other conductive layers. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the metal coated carbon materials and graphene sheets of Costa to include coated graphene sheets formed by methods, as taught in Wang, because they are known graphene composites and production methods in the art of electrode applications and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Costa with graphene produced as taught in Wang.
	Regarding Claims to functionalization, Costa teaches the graphene sheets being functionalized and having carbon to oxygen ratios overlapping the claimed concentrations ([0033]).  Costa teaches graphene sheets present in the composition in an amount of from about 0.01 to about 90 weight 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the graphene concentration, as suggested by Costa, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration.  
	Regarding Claims to resin or binders such as claims 13, Castor teaches the claimed resins ([0047-0052]), including epoxy [0033] per applicant’s claim 23, polyamide [0047], acrylate [0050].
	Regarding Claims to carriers, Castor teaches carriers ([0041]).
	Regarding Claim 1 and other claims to thickness, Wang teaches thicknesses overlapping the claimed range ([0022]).  Wang teaches the claimed coverage area ([0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the thickness and coverage of the combined references to be those taught by Wang, including those within the claimed ranges, because Wang teaches they are suitable for use with the invention.
	Regaridng claims to additives, Castor teaches carbon black, carbon fibers, and carbon nanotubes.

	Regarding Claims to functional groups, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).
	Regarding Claims to binder resins, such as claim 23, Castor teaches said binder resin contains methacrylate ([0047, 0050]).
Regarding claims 23-26, the object is taught to comprise metal and could be used as a matrix or coating for a large variety if objects absent a showing of unexpected results and capable of use as a bridge or material for a bridge. No structural difference is seen.  
Many of the claims are product by process claims. The patentability of a claim in product-by-process is determined based on the product itself, not on the method of making it . See In re Thorpe. 777 F.2d 695, 697 (Fed. Cir. 1985).  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Whether a rejection is under 35 U.S.C. § 102 or 103, when the claimed product and that of the prior art appear to be identical or substantially identical, the burden shifts to the applicant to provide evidence that the prior art product does not necessarily or inherently possess the relied-upon characteristics of the applicant’s claimed product. See In re Fitzgerald, 619 F.2d 67,70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977); In re Fessmann, 489 F.2d 742, 745 (CCPA 1974). The reason is that the Patent and Trademark Office is not able to manufacture and compare products. See Best, 562 F.2d at 1255; In re Brown, 459 F.2d 531, 535 (CCPA 1972).



Claims 1-20, 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied above, further in view of Lonkar (Lonkar, Recent Advances in Chemical Modifications of Graphene, Nano Research 2015, 8(4), pg. 1039-1074).
	Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).  The combined references do not explicitly teach the claimed functional groups; however, Lonkar teaches chemical functionalization of graphene for tuning its structure for improved stabilization and modification of graphene.  Lonkar teaches methylated aryne modified graphene for dispersion in water (pg. 11 col. 1).  Lonkar teaches polyamidoamine stabilized graphene for nanoparticle attachment (pg. 26 col. 1).  Lonkar teaches amino acid functionalized graphene for stable dispersion in water (pg. 12 col. 2).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the functionalities of the combined references to include functionalities, as taught in Lonkar, to provide graphene with desirable properties for dispersion and attachment.
	

Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied above, and further in view of Shikauchi (US 2016/0160079).
	Regarding Claim 21, Castor does not explicitly teach the claimed resins; however, Shikauchi teaches polymer resin compositions with graphene wherein the resin includes pentaerythritol polyglycidyl ether ([0115], [0180]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Shikauchi because they are known polymer components for graphene composites and one of ordinary skill in the .

Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Lee (US 2012/0077039).
	Regarding Claim 21-22, Castor does not explicitly teach the claimed resins; however, Lee teaches polymer resin compositions with graphene wherein the resin includes glycerol triglycidyl ether ([0019]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Lee because they are known polymer components for graphene composites and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Castor with known polymer components as taught in Lee.






Cited Relevant art: 
Zhamu (US 2017/0225233) teaches forming a composite particle by mixing a graphene and coating an inorganic material such as a metal particle (See [0054], figures, and claims).   The graphene is suspended in a liquid (See claims).
The graphene is broken into pieces (See figures and claims). 

The graphene can be functionalized (See [0079-0080]) in substantially the same way as applicant’s claimed invention. 


Hwang, Enhanced Properties of Graphene/copper Nanocomposite using a Molecular –level Mixing Process. Adv. Material 2013, 25, 6724-6729.
Hwang teaches graphene and copper are plasma sintered to form a composite (see figures and first 2 pages). Hwang teaches functionalizing the graphene with hydroxyl, epoxide, carbonyl, carboxyl groups to improve hydrophilic properties and dispersion (see 6724-6725).
A continuous coating can be formed between the Graphene and Copper (6725). The two product are milled together. 


   


Ting He et al. (Preparation and Consolidation of Alumina/Graphene composite powders, 2009.) in view of Bozalina et al. (WO2015/184555, cited in IDS).
Regarding claim 1, Ting He et al.  teaches a method of making mono-layer graphene matrix sheets (graphene-reinforced inorganic matrix composite) comprising , the balls simultaneously provide both shear and normal stress to the milled powders, which gave rise to the occurrence of the graphene sheets wherein alumina particles in the mixture receiving the kinetic energy and assumedly working as micro-milling balls which help exfoliate the graphene sheets from stacks of graphite layers to form much thin graphene layers thus forming said graphene-coated inorganic particles into said graphene-reinforce inorganic matrix composite therefore it is a direct transfer of graphene material to the solid inorganic material particles. 
Ting He teach a method of making mono-layer graphene matrix sheets (graphene-reinforced inorganic matrix composite) comprising alumina/graphene in a ratio graphite to alumina 5 to 95 which is overlapped with the claim of graphene proportion by weight based on total weight of graphene and inorganic particle combined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783